AMENDMENT TO DISTRIBUTION AGREEMENT BETWEEN ASSETMARK FUNDS AND ASSETMARK CAPITAL CORPORATION This Amendment (the “Amendment”) is entered into as of the 15th day of May 2007, by and between AssetMark Funds, a Delaware statutory trust (the “Trust”), and AssetMark Capital Corporation, a California corporation (the “Distributor”). The parties hereby amend the Distribution Agreement dated as of the 20th day of October, 2006 (the “Agreement”), as set forth below.Unless otherwise provided, capitalized terms used herein shall have the same meanings given to such terms in the Agreement. 1.Effective immediately, Appendix A of the Agreement is replaced with Appendix A attached hereto. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first above written. AssetMark Funds /s/ Carrie E. Hansen Name: Carrie E. Hansen Title: SVP AssetMark Capital Corporation /s/ Ronald D. Cordes Name: Ronald D. Cordes Title: CEO APPENDIX A AssetMark Large Cap Value Fund AssetMark Large Cap Growth Fund AssetMark Small/Mid Cap Value Fund AssetMark Small/Mid Cap Growth Fund AssetMark International Equity Fund AssetMark Real Estate Securities Fund AssetMark Tax-Exempt Fixed Income Fund AssetMark Core Plus Fixed Income Fund AssetMark Fundamental Index™ Large Company Value Fund AssetMark Fundamental Index™ Large Company Growth Fund AssetMark Fundamental Index™ Small Company Value Fund AssetMark Fundamental Index™ Small Company Growth Fund AssetMark Fundamental Index™ International Equity Fund
